695 F.2d 668
Lori NAFZIGER, Individually, on behalf of her dependent sonand on behalf of all others similarly situated,Plaintiffs-Appellees,v.Barbara BLUM, Individually and in her capacity asCommissioner of the New York State Department of SocialServices;  and S. Jean Wagoner, Individually and in hercapacity as Commissioner of the Jefferson County Departmentof Social Services, Defendants-Appellants.Angela CURRY, on behalf of herself and her minor dependentchild and on behalf of all others similarlysituated, Plaintiffs-Appellees,v.Barbara BLUM, Individually and in her official capacity asCommissioner, New York State Department of Social Services;and Michael Nassar, Individually and in his capacity asCommissioner, Oneida County Department of Social Services,Defendants-Appellants.
Nos. 451, 552, Dockets 82-7500, 82-7550.
United States Court of Appeals,Second Circuit.
Argued Nov. 24, 1982.Decided Dec. 14, 1982.

Alan W. Rubenstein, Asst. Atty. Gen., State of N.Y., Albany, N.Y.  (Robert Abrams, Atty. Gen., State of N.Y., William J. Kogan, Asst. Sol. Gen., Albany, N.Y., on the brief), for defendants-appellants.
Michael Bagge, Legal Aid Soc. of Oneida County, Inc., Utica, N.Y.  (Maurie Heins, Legal Services of Central New York, Syracuse, N.Y., on the brief), for plaintiffs-appellees.
Before PIERCE, WINTER and PRATT, Circuit Judges.
PER CURIAM:


1
The Memorandum-Decision and Order of the District Court, 551 F. Supp. 705, is hereby affirmed, substantially for the reasons given by Judge McCurn in his opinion dated June 2, 1982.